Citation Nr: 1310325	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  99-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the right and left feet prior to January 12, 1998.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the right foot from January 12, 1998, to September 25, 2000.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the left foot from January 12, 1998, to September 25, 2000.

4.  Entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the right foot.

5.  Entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the left foot.

(The issues of entitlement to a separate initial compensable evaluation for bilateral calluses will be addressed in a separate decision.  The issues of entitlement to a clothing allowance for the year beginning August 1, 2003, to July 31, 2004, and entitlement to a clothing allowance for the year beginning August 1, 2009, and ending July 31, 2010 also will be addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It has a long and complex procedural history.

In an August 1998 rating decision, service connection was granted and a noncompensable evaluation was assigned effective January 31, 1985, for residuals of frostbite of the right foot.  Service connection for residuals of frostbite to the left foot was denied.  The Veteran perfected an appeal of both of these determinations.  A Travel Board hearing, a transcript of which is of record, was held regarding them before one of the undersigned Veterans Law Judges in May 2000.  

The Board remanded the evaluation for frostbite of the right foot in a September 2000 decision.  Service connection was granted therein for frostbite of the left foot.  A May 2001 rating decision implemented this decision and assigned a noncompensable evaluation effective May 26, 1998.  In an October 2001 rating decision, the evaluations for frostbite of each foot were increased to 20 percent effective September 26, 2000.  Each of these evaluations was increased to 30 percent effective September 26, 2000, in a May 2002 rating decision.  The Veteran perfected an appeal with respect to these assigned effective dates.

In July 2006, the Board remanded all of the aforementioned issues for additional development.  A November 2008 RO rating decision found a clear and unmistakable error (CUE) in the August 1998 rating decision.  A single 10 percent evaluation was assigned effective January 31, 1985, for residuals of frostbite of the left and right feet.  Separate 10 percent evaluations for residuals of frostbite for each foot were assigned effective January 12, 1998, through September 25, 2000.  The previously established separate 30 percent evaluations for residuals of frostbite for each foot effective September 26, 2000, were continued.

Another Travel Board hearing, a transcript of which is of record, was held regarding the earlier effective dates before an undersigned Veterans Law Judge in September 2009.  Such hearing was in compliance with the July 2006 remand.  The Board noted in July 2010 that CUE was a moot issue since the August 1989 rating decision never became final.  Also noted was that 30 percent is the maximum evaluation for cold injury residuals.  Thus, the Board determined that the Veteran has been granted in full the benefits sought as of September 26, 2000, but not for prior thereto.  The above-listed issues therefore remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Each was remanded by the Board for additional development.  

All additional development has been completed fully or at least substantially with respect to the issues of entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the right and left feet prior to January 12, 1998, entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the right foot from January 12, 1998, to September 25, 2000, and entitlement to an initial evaluation in excess of 10 percent for residuals of a cold injury to the left foot from January 12, 1998, to September 25, 2000.  Adjudication of these issues accordingly may proceed, if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  No bar to adjudication is found.  The following determinations thus are made based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

Of note, the Veteran's May 2000 and September 2009 Travel Board hearings were before different undersigned Veterans Law Judges.  At least some issues concerning residuals of a cold injury were before each, though these issues were not exactly the same.  The Veterans Law Judge who conducts a hearing on a given matter shall participate in making the final determination with respect to that matter.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Both of the Veterans Law Judges who held the Veteran's hearings therefore must participate in rendering the final determination on this matter.  A panel of Veterans Law Judges, which cannot be less than three, therefore is required.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  An opportunity to be heard by each of the Veterans Law Judges on a panel must be provided.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In July 2012, the Veteran was advised of his right to a hearing before the third of the undersigned Veterans Law Judges.  He responded later that same month by waiving this right.

The Veteran has been represented by service organizations during the pendency of this matter.  However, no representative is set forth herein.  This is because the Veteran has revoked representation by all service organizations.  He indeed recently has repeatedly conveyed his desire to represent himself.  He confirmed this desire in response to an inquiry by the Board made following his submission of documentation via a private attorney's facsimile machine in July 2012.  Revocation of representation may be made by a claimant at any time.  38 C.F.R. § 14.631(f)(1).  While the Veteran also indicated in February 2013 that he intended to seek/obtain representation by a service organization again in the near future, he has not yet done so.  It is uncertain when or even if he will do so.  He further indicated that he does not want adjudication to be held in abeyance for representation confirmation.  Indeed, he elected to proceed pro se.



Further, it is of note that the Board's actions in July 2010 included denying entitlement to automobile and adaptive equipment or adaptive equipment only.  As such, the Veteran's mention of "auto grant" in his aforementioned July 2012 response will not be discussed.

The Board noted in July 2010 that the Veteran's March 2005 statement requesting special compensation by reason of the need for regular aid and attendance of another person or by reason of being housebound had not been adjudicated by the agency of original jurisdiction, which in this case is the RO, despite letters acknowledging the claim.  The same is noted by the Board at this time.  Additionally, the Board notes that the Veteran submitted service connection claims for traumatic brain injury, headaches and dizziness, balance problems, ringing in the ears, blood sugar, blood pressure, thyroid problem, physical activity disorder secondary to residuals of frostbite of the right foot and the left foot, eating disorder secondary to the same residuals, diabetes secondary to the same residuals, depression, and posttraumatic stress disorder (PTSD) in February 2011.  None of these issues have been adjudicated by the AOJ/RO despite acknowledging letters.  Service connection for major depression was granted in a December 2010 rating decision, but there is no prohibition against being service-connected for more than one psychiatric disorder.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Absent initial adjudication by the AOJ/RO and perfection of an appeal by the Veteran, the Board does not have jurisdiction over any of these issues.  They therefore are referred to the AOJ/RO for appropriate action.

The additional development has not been completed fully or even substantially with respect to the issues of entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the right foot and entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the left foot.  Accordingly, they are addressed in the REMAND portion of the decision below.  They thus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 12, 1998, the Veteran's residuals of a cold injury to the right and left feet did not result in persistent moderate swelling, tenderness, redness, etc. or constant exfoliation or itching, extensive lesions, or marked disfigurement.

2.  For the period from January 12, 1998, to September 25, 2000, the Veteran's residuals of a cold injury to the right foot manifested pain and numbness plus either color changes or locally impaired sensation.

3.  For the period from January 12, 1998, to September 25, 2000, the Veteran's residuals of a cold injury to the left foot manifested pain and numbness plus either color changes or locally impaired sensation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of a cold injury to the right and left feet prior to January 12, 1998, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5284, 4.104, Diagnostic Code 7122, 4.118, Diagnostic Codes 7803 - 7806, 7819 (1997); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2012).

2.  The criteria for an initial evaluation of 20 percent, but no higher, for residuals of a cold injury to the right foot from January 12, 1998, to September 25, 2000, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5284, 4.104, Diagnostic Code 7122 (1998); 38 C.F.R. § 4.118, Diagnostic Codes 7803 - 7806, 7819 (2000); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2012).

3.  The criteria for an initial evaluation of 20 percent, but no higher, for residuals of a cold injury to the left foot from January 12, 1998, to September 25, 2000, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5284, 4.104, Diagnostic Code 7122 (1998); 38 C.F.R. § 4.118, Diagnostic Codes 7803 - 7806, 7819 (2000); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of November 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay (non-medical) evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and subsequent adjudication instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning the holding in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), that all VCAA errors are presumed harmful unless VA shows the essential fairness of the adjudication was not affected); see also Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the essential fairness of the adjudication indeed has not been affected.

Initially, this matter was one of entitlement to service connection.  The benefit was granted, as set forth above, for the right foot in 1998 and for the left foot in September 2000.  The Veteran was informed via letter dated in March 2006 of how VA determines disability evaluations and effective dates if service connection is awarded.  Pursuant to the Board's July 2006 remand, he again was informed via letter dated in September 2006 of this information.  He additionally was informed of the criteria for a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

Notification was not required at the time of initial adjudication by the RO/AOJ, since this adjudication for each foot was prior to enactment of the VCAA.  Notification other than concerning a disability evaluation and effective date became required soon thereafter, but the Veteran was not notified until a number of years later in September 2006.  He was notified belatedly, in other words.  However, this timing error has been cured.  Readjudication was undertaken subsequent to September 2006 in a September 2012 supplemental statement of the case (SSOC), as directed in the Board's remands.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a notice timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as a SSOC, is sufficient to cure a timing defect).  Regarding a disability evaluation and effective date, the Veteran was notified immediately after the requirement arose to do so in March 2006 when Dingess was decided.  Subsequent adjudication occurred via the aforementioned SSOC.  

It follows from the above that nothing more is required.  Of further import is that the Veteran has had ample time to respond to his notification letters.  He also was afforded, and partially took advantage of, the opportunity to testify at Travel Board hearings.  It finally is notable that he has been represented.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (holding that a claimant's representation by counsel "is a factor that must be considered when determining whether that [claimant] has been prejudiced by any notice error"). 

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of pertinent treatment records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4).

No discussion of service treatment records or service personnel records is required, as they are not pertinent.  This matter indeed does not concern the Veteran's service (as a matter of service connection would), but rather concerns the state of his service-connected disabilities involved in this matter.  His VA treatment records have been obtained.  This was through VA's efforts to include those undertaken in compliance with the Board's September 2000 remand, him submitting them on his own behalf, or both.  The Veteran's Department of Corrections (DOC) treatment records through August 2007 also have been obtained through the aforementioned efforts.  These records likely are incomplete, as the Veteran was incarcerated from July 2006 to August 9, 2009 in addition to in the mid 1990's.  However, any outstanding records are not pertinent.  The period of concern in this matter is prior to September 26, 2000.

Social Security Administration (SSA) records have not been obtained despite the Veteran's receipt of disability benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit determined that VA's duty to assist was limited to obtaining relevant SSA records. The Federal Circuit rejected the argument in Golz that SSA records are always relevant and VA always is required to obtain them.  Relevant records were defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

There is no indication in the record that the Veteran's SSA records are relevant or would aid in substantiating his claim for higher ratings for the applicable periods.
Indeed, the records considered by the SSA in its decision are either already otherwise have been obtained or are not pertinent.  The list of exhibits accompanying the decision shows that SSA records consist almost entirely of VA treatment records and assessments for disabilities not involved in this matter.  It further shows that many SSA records are dated subsequent to September 26, 2000, instead of prior thereto within the period of concern in this matter.

No private treatment records have been submitted by the Veteran.  None have been obtained by VA.  Yet the Veteran did not adequately identify any such records.  See 38 U.S.C.A. § 5103A(b).  He identified private treatment records from a chiropractic facility in February 2012, but he did not specify condition for or the dates of such treatment as required.  38 C.F.R. §§ 3.159(c)(1), (3).  Without this information, it cannot be concluded that the records concern the service-connected disabilities involved in this matter in the prior to September 26, 2000, period of concern in this matter.  Of note is that the aforementioned SSA list of exhibits includes treatment records from the chiropractic facility dated in 1997 and 1998, the period of concern in this matter.  However, there is no indication from this exhibit or from the SSA decision that these records concern the service-connected disabilities involved in this matter.  Peripheral neuropathy of his lower extremities, chronic low back pain, chronic obstructive pulmonary disease, and posttraumatic stress syndrome are noted in this decision as the Veteran's severe impairments.  The most common chiropractic treatment is spinal manipulation.  See Dorland's Illustrated Medical Dictionary 349 (31st ed. 2007).  This suggests that the private chiropractic facility treatment records concern the Veteran's back rather than his feet.

VA medical examinations and treatment records are sufficient to reveal the state of the Veteran's service-connected disabilities involved in this matter.  Such examinations occurred in June 1985, February 1999, and June 2001.  This latter examination was in compliance with the Board's September 2000 remand.  Although it occurred outside of the prior to September 26, 2000, period of concern in this matter, the discussion below reveals that it is of some pertinence.

There is no indication whether or not the June 1985 examiner reviewed the Veteran's claims file.  The February 1999 examiner did not review the claims file.  However, this is of no consequence.  The mere fact that an examiner did not review the claims file does not render a medical examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  This is true particularly where the content of the examination shows that the examiner was familiar with the Veteran's history.  Here, the Veteran gave an account of his history to the February 1999 examiner.  He did not do so for the June 1985 examiner.  Yet the content of the exam shows that the examiner at least was familiar with the fact that he had frostbite.  

The June 2001 examiner did not review the claims file at the time of the examination.  Yet it subsequently was reviewed by the examiner, and an addendum to the examination was issued in July 2001.  The Veteran further gave an account of his history to the examiner.  A pertinent assessment was conducted by each of the examiners.  All questions necessary to render the determinations made herein have been answered.  



The examinations are thereby collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as providing sufficient detail so that the Board can perform a fully informed evaluation).  

Acknowledgement is given to the Veteran's contention that the June 2001 examination was not adequate.  He complains that the examiner was not a podiatrist, as the examiner could not answer applicable questions and used a medical book to determine the proper assessment, that the claims file to include a copy of the Board's September 2000 remand was not available for the examiner's review, and that the examiner was very negative.  It is conceded that the examiner was not a podiatrist.  However, examiners are assumed to be competent.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Veteran further was offered the opportunity to cancel the examination and schedule an examination with a podiatrist instead.  He did not avail himself of this opportunity.  There is no indication that the examination was not comprehensive.  The examiner noted reviewing the Veteran's copy of the remand.  While the claims file was not available for the examiner's review at the time of the examination, this was cured by the issuance of the July 2001 examination addendum once it became available and was reviewed.  There finally is no indication from the examination that the examiner was unduly negative.  The examiner doubted the severity of the Veteran's symptoms, but legitimate reasons for this doubt were provided.  No bias against the Veteran is evident, in other words.  

Significantly, the Veteran has not identified any other further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  The Board thus finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

The duty to notify and the duty to assist both not being problematic, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Initial Evaluations

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Consideration must be given to whether staged evaluations are warranted at any point during the pendency of the claim where an appeal arises from initially assigned evaluations, as is the case here.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's service-connected disabilities involved in this matter are evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.  In January 1985, when the initial claim was filed and thus the effective date of his 10 percent initial evaluation for residuals of a cold injury to the right and left feet, Diagnostic Code 7122 addressed residuals of frozen feet (immersion foot).  This Diagnostic Code set forth a 10 percent evaluation for unilateral or bilateral mild symptoms or chilblains.  A 20 percent evaluation required unilateral persistent moderate swelling, tenderness, redness, etc., while a 30 percent evaluation required the same bilaterally.  Unilateral loss of toes, or parts, and persistent severe symptoms also warranted a 30 percent evaluation.  A 50 percent evaluation was warranted for bilateral loss of toes, or parts, and persistent severe symptoms.  A note provided that higher evaluations may be found warranted with extensive losses based upon consideration of evaluations for amputation of toes or combination of toes and, in the most severe cases, for amputation or loss of use or one or both feet.  It also provided that there is no requirement of loss of toes or parts for the persistent moderate or mild evaluations.

Effective January 12, 1998, Diagnostic Code 7122 addressed cold injury residuals.  A 10 percent evaluation was assigned for pain, numbness, cold sensitivity, or arthralgia.  Pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts merited a 20 percent evaluation.  A 30 percent evaluation was reserved for pain, numbness, cold sensitivity, or arthralgia plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.  The first note provided that amputations of fingers or toes, complications such as squamous cell carincoma at the site of a cold injury scar, or peripheral neuropathy should be separately evaluated under appropriate Diagnostic Codes.  The second note provided that each affected part was to be evaluated separately.

Changes to Diagnostic Code 7122 last were made effective August 13, 1998.  A 10 percent evaluation requires arthralgia or other pain, numbness, or cold sensitivity in affected parts.  A 20 percent evaluation requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  A 30 percent evaluation is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A note states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other Diagnostic Codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  A second note provides that each affected part is to be evaluated separately.

When a regulation changes during the pendency of a claim, the version most favorable to the Veteran applies.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling in part Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  However, the amended version cannot be applied prior to its effective date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see also Green v. Brown, 10 Vet. App. 111 (1997).  The amended versions of Diagnostic Code 7122 accordingly cannot be applied prior to their respective effective dates.  Yet the old version or versions of this Diagnostic Code can be applied even after a new version becomes effective if doing so results in a higher evaluation than application of the new version.

VA has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  Here, this duty requires use of the Diagnostic Code that is most favorable to the Veteran.  The applicable Diagnostic Code that results in the highest evaluation must be used, in other words.  

Consideration therefore has been given to other potentially applicable Diagnostic Codes.  With respect to diseases of the arteries and veins, none of the Diagnostic Codes in 38 C.F.R. § 4.104 other than Diagnostic Code 7122 concern the service-connected residuals of a cold injury disabilities involved in this matter.  The criteria for these other Diagnostic Codes further do not concern the Veteran's manifestations of these service-connected disabilities.  With respect to skin conditions under 38 C.F.R. § 4.118, none of the Diagnostic Codes specifically concerns the service-connected disabilities involved in this matter.  Yet Diagnostic Code 7819 concerns a symptom of these disabilities.  With respect to musculoskeletal conditions of the foot under 38 C.F.R. § 4.71a, none of the Diagnostic Codes specifically concerns the service-connected disabilities involved in this matter.  Yet Diagnostic Code 5284 concerns the same symptom of these disabilities that Diagnostic Code 7819 does.

From January 1985 to August 29, 2002 (after the period of concern in this matter), Diagnostic Code 7819 pertained to benign new skin growths.  Diagnostic Codes 7807 through 7819 were to be evaluated as eczema, dependent upon the location, extent, and repugnant or otherwise disabling character of manifestations, unless otherwise provided.  Eczema was addressed by Diagnostic Code 7806.  This Diagnostic Code established a noncompensable evaluation for slight, if any, exfoliation, exudation, or itching if on a nonexposed surface or small area.  A 10 percent evaluation was warranted for exfoliation, exudation, or itching if involving an exposed surface or extensive area.  Constant exudation or itching, extensive lesions, or marked disfigurement merited a 30 percent evaluation.  A 50 percent evaluation was reserved for ulceration or extensive exfoliation or crusting and systemic or nervous manifestations or exceptional repugnance.  Diagnostic Code 7819 called specifically for evaluation as scars, disfigurement, etc.  Diagnostic Codes 7803 and 7804 respectively addressed superficial scars that are poorly nourished with repeated ulceration and that are tender and painful on objective demonstration.  Each warranted a 10 percent evaluation.  Diagnostic Code 7805 concerned other scars.  It called for evaluation based on limitation of function of the part affected.

Since January 1985, Diagnostic Code 5284 has pertained to other foot injuries.  A 10 percent evaluation requires a moderate foot injury.  A moderately severe foot injury merits a 20 percent evaluation.  An evaluation of 30 percent is assigned for a severe foot injury.  Actual loss of use of the foot warrants an evaluation of 40 percent.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Schedule for Rating Disabilities.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary 798 (11th ed. 2003).  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. § 4.6.

Of note is that most of the Diagnostic Codes specific to disabilities of the foot either provide different evaluations for both bilateral and unilateral manifestations or specify that the evaluations are for unilateral manifestations (meaning to separate evaluations could be awarded, one for each foot).  Diagnostic Code 5284 does neither.  It is presumed that separate evaluations for each foot are possible thereunder, however, as such is not specifically excluded and doing so is most favorable to the Veteran.

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An assessment of all elements affecting the probative value of the evidence indeed must be undertaken.  38 C.F.R. § 4.6.  This includes both medical evidence as well as lay (non medical) evidence.  


Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.  

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Only the most salient evidence is discussed below although all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

At the June 1985 VA medical examination, the Veteran's skin was dry, warm, and clear.  There was no tenderness, swelling, or atrophy with respect to his musculoskeletal system.  Both of his feet had calluses on the plantar surface.  The left measured four centimeters by two centimeters while the right measured eight centimeters by three centimeters with a hard surface of five centimeters by two and one half centimeters.  The Veteran stated that this right callus bothers him only in cold weather and that it peels off.  It was nontender.  A big callus was present on the dorsal aspect of the right little toe.  The Veteran's motor and sensory status was normal.  He had good equilibrium and coordination, and his reflexes were normal.  Diagnoses of residual frostbite in right foot plantar surface and multiple calluses in feet were made.

DOC treatment records reveal the following.  In January 1996, the Veteran denied all complaints to include with his feet.  His feet manifested tinea pedis.  Tinea pedis and athlete's foot were diagnosed.  One or both of these diagnoses was made following the Veteran's complaints of athlete's foot in February, June, and December 1996 as well as in January 1997.  Maceration and scaliness was found between his toes on both feet on these occasions.  On one occasion, the skin on his feet was noted to be very dry.  There once was some redness in the right foot, but otherwise there was no redness, erythema, warmth, drainage, or swelling in either foot in December 1996 or January 1997.  The Veteran, in addition to athlete's foot, complained of painful feet in December 1996.

A.B., a soldier who served with the Veteran, indicated in a May 1998 statement that he and the Veteran had kept in touch and that the Veteran still complains about pain in his feet.

The Veteran reported constant severe itching and dry, flaky skin on his feet in a January 1999 statement.  He noted being told he has athlete's foot every time he complained of these symptoms.

At the February 1999 VA medical examination, the Veteran provided a history of swelling and itching of his feet while he was incarcerated.  He noted current complaints of toes that seem darker than normal, toes that sweat less than normal, itching between the toes, skin on his feet that seems thicker than normal, and stinging and numbness in his calves radiating into his feet which is worse in the winter but occurs occasionally in the summer.  He denied amputation and chronic pain.  Deformity, atrophy, ulceration, toenail abnormality, decreased hair growth, thickened or thinned skin, abnormal skin temperature, moist skin, swelling, edema, redness, and tenderness were not present.  The Veteran's feet were of normal color, but there was mild non-specific pigmentation beyond normal along the periphery of the soles.  Chronic inflammation characterized by whitish desquamation and a few small fissures existed between the toes.  Sensation, to include to vibration and touch, in the lower extremities was normal.  Deep tendon reflexes were present.  Pulses in the feet were normal, as was the Veteran's gait.  X-rays suggested flat feet but otherwise were normal.  Chronic epidermophytosis both feet was diagnosed along with history of frostbite both feet.  

The Veteran noted having "raw meat" in between his toes and black spots on the bottoms of his feet in a March 1999 statement.

Bilateral constant pain, swelling, intermittent numbness and tingling in the feet up to the knees, discoloration in the form of black spots, thick toenails that are dark underneath, as well as constant skin irritation to include itching, scratching, and dead skin were identified as current symptoms by the Veteran during his testimony at the May 2000 Travel Board hearing.  He testified that cold weather exacerbates his symptoms.

VA treatment records document the following.  Beginning in May 2000, the Veteran reported chronic burning pain in his feet and lower legs.  He also reported itching, peeling skin on his soles as well as in between his toes.  Macerated exfoliative skin changes bilaterally in the web spaces, moccasin distribution of dry skin on the soles of the feet, and diffuse mycosis of the toenails was found.  Pulses were palpable bilaterally.  Distal sensation was decreased.  Muscle strength was four out of five.  Tinea pedis, mycosis, and altered sensation were diagnosed.  

Subsequent VA treatment records dated into 2001 reflect that, although the Veteran had palpable pulses and no neurological focal deficit, his sensation in the feet and lower legs was decreased in some areas and increased in others.  Diminished strength also was reflected in one record.  Neuropathy was diagnosed in an October 2000 record, non-specific pain both legs in a November 2000 record, peripheral neuropathy of the feet and lower legs in a February 2001 record, neuropathy with history of frostbite in a March 2001 record, and rule out neuropathy in a June 2001 record.  This latter record contains the findings of a nerve study, which was not completed because the Veteran did not tolerate it well.  The left common peroneal and both sural nerves were normal.

At the June 2001 VA medical examination, the Veteran had an area of keratoderma on the lateral aspect of the first metatarsal.  His pulses were good, his reflexes were normal as was his gait, and he did not have balance or coordination problems.  He denied sensation in his feet up into his legs.  History of frostbite and intermittent subjective neuropathy with the preservation of good reflexes were diagnosed.  The examiner indicated that the Veteran's complaints seem inconsistent with the degree of his frostbite.  The appearance of a strong functional overlay was detected.  In this regard, it was noted that loss of reflexes would be expected to accompany the degree of loss of sensitivity claimed.  The examiner noted in the July 2001 addendum that there was no evidence of peripheral vascular disease.

In an October 2001 statement, the Veteran asserted that the documentation he sent when he filed his claim evidenced color changes, impaired sensation, chronic pain, and nail abnormalities with respect to his feet.

Of import at the outset is that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and to a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  However, such a distinction in the medical evidence may not be ignored.  Id.  The Veteran's complaints of "raw meat" in between his toes and itchy, scratchy, irritated, dry, flaky, dead skin with respect to his feet led to findings of exfoliation, dryness, scaliness, maceration, small fissures, redness, chronic inflammation, and desquamation of the feet but particularly between the toes as well as mycosis of the toenails.  These symptoms were not attributed to his service-connected residuals of a cold injury.  Rather, they were attributed to non-service-connected tinea pedis, or athlete's foot, as well as to chronic epidermophytosis and mycosis.  See Dorland's at 1,955 (31st ed. 2007) (tinea pedis is also known as athlete's foot); see also Antonian v. Brown, 4 Vet. App. 179 (1993).  As such, they may not be considered.

The Board finds, based on the above, that an initial evaluation in excess of 10 percent for residuals of a cold injury to the right and left feet prior to January 12, 1998, is not warranted.  Only the version of Diagnostic Code 7122 in effect prior to this date may be applied.  This version's criteria for even the next highest evaluation of 20 percent for unilateral and 30 percent for bilateral are not met.  There is no indication that the Veteran manifested persistent moderate swelling, tenderness, redness, etc. in one or both feet.  At no point did the Veteran complain of redness.  Redness was found, but that was in association with tinea pedis/athlete's foot.  Even if this were not the case, redness was not persistent as it was found on only one occasion.  

Swelling and tenderness were not found at all, must less persistently and to a moderate degree.  Akin to persistent tenderness, the Veteran has recounted chronic feet pain.  He also has recounted swelling at least during his incarceration.  The Veteran is a lay person since there is no indication that he possesses medical expertise.  His recounts are competent because the aforementioned symptoms would have been within his experience.  They are credible to the extent that there was pain and swelling, but the first recount is not credible to the extent that the pain was chronic.

The Veteran's aforementioned recounts were not during the applicable period but subsequent to it.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the conclusion that contemporaneous evidence had greater probative value than history as reported by the Veteran).  Contemporaneous medical evidence shows that he complained of pain in his feet only once, not persistently, during the applicable period.  He never complained of swelling.  It is unlikely that he would have omitted to make additional complaints of pain or any complaints of swelling had these symptoms existed given that he was treated on numerous occasions with respect to his feet toward the end of the aforementioned period.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  Yet it is facially plausible that the Veteran had some pain and swelling before this treatment.  Regarding pain, A.B. competently and credibly has stated that he and the Veteran stayed in touch post-service and that the Veteran still complains of painful feet.  Implied therefrom is that he complained of some feet pain during the entire timeframe prior to January 12, 1998.  As such, persistent pain and swelling is inconsistent with the other evidence but intermittent pain and swelling is consistent with this evidence.  The Veteran's self-interest in recounting chronic pain further cannot be ignored.  If it is found to be both competent and credible, the likelihood that a higher evaluation will be granted is increased.  Such a grant potentially would result in the Veteran's receipt of increased financial compensation from VA.  His strong desire for monetary gain is readily evidenced.  

In sum, the Veteran did not manifest any of the enumerated criteria for a higher evaluation.  All criteria need not be present, but the presence of only some of the criteria to a lesser extent and degree than required is insufficient.  The Veteran also did not manifest any persistent symptom or symptoms of moderate severity other than swelling, tenderness, or redness.  Calluses existed initially but were not mentioned toward the end of the aforementioned period.  When they existed, they were not tender and not bothersome except for in cold weather despite their size.  The Veteran has recounted submission of documentation that he had color changes, impaired sensation, and nail abnormalities.  No such documentation exists.  Inferred from this recount is his recount of the aforementioned symptoms.  The recount is competent but not credible largely for the same reasons as above.  It was made after the applicable period and is inconsistent with the other evidence, particularly contemporaneous medical evidence, concerning feet treatment which is silent regarding color changes, impaired sensation, and nail abnormalities.  The Veteran's self interest and strong desire for monetary gain remain the same.

An initial evaluation in excess of 10 percent for residuals of a cold injury to the right and left feet prior to January 12, 1998, also cannot be awarded pursuant to Diagnostic Code 7819 via Diagnostic Codes 7803 through 7806.  The maximum evaluation available under Diagnostic Codes 7803 and 7804 is 10 percent.  With respect to Diagnostic Code 7805, there is no indication that the Veteran has limited function in his feet due to calluses.  The criteria for even the next highest evaluation after 10 percent (30 percent) under Diagnostic Code 7806 are not met.  Indeed, there is no indication of marked disfigurement because of the Veteran's calluses when they were present.  There also is no indication of exudation or itching, much less constant exudation or itching, because of these calluses when they were present.  The Veteran's skin rather was dry.  Itching was not referenced.  The calluses, though they were not sizeable, were not extensive.  Their size conveys that some of the skin on the soles of the feet, more so on the left foot than the right foot, was unaffected.  All except one of the toes additionally were unaffected.

An initial evaluation in excess of 10 percent for residuals of a cold injury to the right and left feet prior to January 12, 1998, finally cannot be awarded pursuant to Diagnostic Code 5284.  Separate 10 percent evaluations for the right foot and for the left foot would be higher than the current single 10 percent evaluation for both feet combined.  Yet the criterion for even a 10 percent evaluation is not met for either foot.  Indeed, discussed above was that the Veteran's calluses were not even moderate.  This discussion pertains his calluses on each foot.

Next, the Board finds that initial evaluations in excess of 10 percent for residuals of a cold injury to the right foot and to the left foot from January 12, 1998, to September 25, 2000, are warranted.  Specifically, the Board finds that an initial evaluation of 20 percent for each foot is warranted under the versions of Diagnostic Code 7122 in effect from this date forward.  The Board further finds that an initial evaluation of 30 percent, the maximum evaluation possible, for each foot is not warranted under the versions of Diagnostic Code 7122 in effect from the aforementioned date forward.


The version of Diagnostic Code 7122 effective January 12, 1998, is being considered together with the version of Diagnostic Code 7122 effective August 13, 1998, because they are substantially the same.  The only real criteria change was the separate mention of pain and arthralgia in the former and the combined mention of arthralgia or other pain in the latter.  The criteria for a 20 percent evaluation under both versions of Diagnostic Code 7122 are met, but the criteria for a 30 percent evaluation are not met.  The Veteran reported pain and numbness.  He additionally reported cold sensitivity in that he noted exacerbation of his symptoms during winter/cold weather.  He is competent to do so for the same reason as above.  His credibility, unlike above, is undisputed.  Other than his self interest and strong desire for monetary gain, no reason for doubt exists.  These factors therefore are outweighed by other factors.  The Veteran's reports are facially plausible.  They were made repeatedly, which is indicative of consistency.  They are not inconsistent with the other evidence to include contemporaneous medical evidence concerning treatment for the feet.  At no point was the presence of pain, numbness, or cold sensitivity questioned.  A.B.'s competent and credible statement regarding that the Veteran complaints of feet pain is reiterated.  

That leaves for consideration tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  There is no indication of tissue loss or hyperhidrosis.  Neither was reported by the Veteran.  Indeed, no mention was made by him of the absence of any skin, muscle, bone, etc. or even of calluses, much less peeling calluses.  He reported the converse of hyperhidrosis in noting that his toes sweat less than normal.  See Dorland's at 901 (defining hyperhidrosis as "excessive sweating").  Findings of tissue loss and hyperhidrosis were not made.  Rather, it was found that the Veteran's feet were not deformed and that the skin on them was not thick, thin, or moist.  The only X-rays taken did not show osteoporosis, subarticular punched out lesions, osteoarthritis, or other similar abnormalities.  They showed no abnormalities whatsoever with the exception of flat feet.

The Veteran has complained of thick toenails that are dark underneath, toes that are darker than normal, discoloration in the form of black spots, color changes, and impaired sensation in his feet up into his legs.  Once again, he is competent in this regard for the same reason as above.  He is not credible with respect to thick toenails.  This symptom, though facially plausible, is inconsistent with the contemporaneous medical evidence.  It specifically was found on one occasion that there was no toenail abnormality, which would include thick toenails.  No toenail abnormality of any kind otherwise was mentioned, even though the Veteran underwent treatment for his feet.  Such abnormality therefore is unlikely.  See Buczynski, 24 Vet. App. at 221.  The Veteran's self interest and strong desire for monetary gain, which is evidenced in his demeanor at the Travel Board hearing, accordingly is not outweighed by other factors as it was above.  

Regarding color changes and locally impaired sensation, the Veteran's credibility is undisputed to the extent that color changes and locally impaired sensation existed.  He is not credible to the extent that they were persistently present.  It is facially plausible that he would experience both persistently, but this is inconsistent with the contemporaneous medical evidence.  On one occasion, there was normal sensation in the Veteran's lower extremities but mild non-specific pigmentation beyond normal along the periphery of his soles.  There later was altered sensation in his feet and legs, with some increase but mostly decreases, but no mention of color changes of any kind.  Given the treatment for the Veteran's feet, it is unlikely such color changes existed.  See Id.  The impaired sensation was characterized in 2001 as intermittent.  The Veteran's self interest and strong desire for monetary gain accordingly once is not outweighed by other factors.  

In sum, the Veteran manifested pain, numbness, and cold sensitivity plus either color changes or locally impaired sensation.  At no point did he manifest pain, numbness, and cold sensitivity plus both color changes and locally impaired sensation.  It next must be determined whether or not he is entitled to any separate evaluation as provided in notes following the version of Diagnostic Code 7122 effective January 12, 1998, as well as the version of Diagnostic Code 7122 effective August 13, 1998.  

None of the Veteran's toes have been amputated, and there is no indication that he manifested the complication of squamous cell carcinoma at the site of a cold injury scar.  For the complication of peripheral neuropathy, he competently and at least to some extent reported symptoms consistent thereto such as numbness and impaired sensation during the applicable period.  Neuropathy was diagnosed just after this period in October 2000.  Yet the diagnosis was not certain.  Neuropathy again was diagnosed along with peripheral neuropathy shortly after October 2000, but so was non-specific pain both legs and rule out neuropathy.  Despite the incomplete study, three nerves were found to be normal.  The Veteran's pulses, reflexes, gait, were not abnormal, and no neurological problems to include with balance and coordination were detected.  The Veteran further was found in 2001 to have a strong functional overlay with respect to his report by then of having no sensation in his feet up into his legs.  He was found to be overreacting or exaggerating, in other words.  His neuropathy therefore was characterized as subjective rather than objective.  There finally was no indication of peripheral vascular disease at that time.

The notes following the version of Diagnostic Code 7122 effective August 13, 1998, additionally provide for separate evaluations for any disability diagnosed as the residual effects of cold injury.  There is no indication of Raynaud's phenomenon or muscle atrophy.  Raynaud's phenomenon has not been mentioned.  Muscle strength was diminished subsequent to the aforementioned date, but atrophy specifically was not found.  No other disability has been diagnosed as the residual effects of cold injury.  In this regard, tinea pedis/athlete's foot, chronic epidermophytosis, mycosis is noted.  

At no point has it been determined that any of these fungal skin conditions is attributable to the Veteran's cold injury to the right foot and/or to the left foot.  He clearly believes in such an attribution.  A lay belief sometimes is sufficient to prove nexus.  See Davidson, 581 F.3d at 1313) (quoting Jandreau, 492 F.3d at 1372, as follows:  "explicitly rejected [is] the view ... that 'competent medical evidence is required ... [when] the determinative issue involves ... etiology'").  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the nexus requirement.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, the question of whether there exists a nexus in this particular case falls outside the province of a lay person.  It instead is a medical question.  Of note in this regard are the complexities of cold injuries and the several potential attributions for the aforementioned fungal skin conditions.  Only those with specialized medical knowledge, training, and/or experience are competent where the determinative issue is one of medical causation.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as a lay person without such knowledge, training, and/or experience, thus is not competent to render an opinion that his cold injury to the right foot and to the left foot is the source of his fungal skin conditions.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.

Finally, an initial evaluation in excess of the 20 percent evaluations assigned herein for residuals of a cold injury to the right foot and to the left foot from January 12, 1998, to September 25, 2000, cannot be awarded pursuant to Diagnostic Code 7819 via Diagnostic Codes 7803 through 7806.  It is reiterated that the maximum evaluation available under Diagnostic Codes 7803 and 7804 is 10 percent.  With respect to Diagnostic Code 7805, there once again is no indication that the Veteran has limited function in his feet due to calluses.  No calluses were mentioned prior to September 26, 2001.  This includes mention from the Veteran as well as in the medical evidence.  A keratoderma was mentioned in 2001, but it was not noted to be troublesome.  See Dorland's at 277, 994 (keratoderma is a synonym for callus).  The only evaluation under Diagnostic Code 7806 higher than the Veteran's two 20 percent evaluations is the maximum 50 percent evaluation.  It follows from the aforementioned that the criteria for this evaluation are not met.  An absence of calluses indeed makes it impossible for there to be ulceration or extensive exfoliation or crusting and systemic or nervous manifestations or exceptional repugnance.  This absence further makes it impossible a severe right or left foot injury, the requirement for the next highest evaluation of 30 percent under Diagnostic Code 5284, to be found.  

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether any staged evaluation other than the one already in place is warranted.  It follows that additional staged evaluations are not warranted since the above findings apply respectively to the entire periods on appeal of prior to January 12, 1998, and from this date to September 25, 2000.

B.  Extraschedular

The above determinations continuing the initial 10 percent evaluation for the Veteran's residuals of a cold injury to the right and left feet prior to January 12, 1998, and increasing his initial evaluations to 20 percent for residuals of a cold injury to the right foot and to the left foot from January 12, 1998, to September 26, 2000, as they involve application of pertinent provisions of the VA's Schedule for Rating Disabilities, are made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Steps to be taken regarding extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Here, the Veteran has not argued for any extraschedular initial evaluation.  There is no indication otherwise that his residuals of a cold injury to the right and left feet prior to January 12, 1998, and residuals of a cold injury to the right foot and to the left foot from this date to September 25, 2000, could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  The Veteran's symptoms included calluses, pain, numbness, cold sensitivity, color changes, and some locally impaired sensation.  The schedular evaluation criteria contemplate all of them.  These criteria indeed were broad enough to encompass all symptoms through January 12, 1998.  They specifically addressed all symptoms with the exception of calluses from that date.  That calluses were not addressed then is of no consequence, as the above discussion reveals they were relatively absent by then.

Higher evaluations exist pursuant to the applicable schedular evaluation criteria.  The initial evaluations continued and increased herein accurately describe the severity of the Veteran's residuals of a cold injury disabilities because, as explained above, higher evaluations are not warranted.  The effect of his disabilities is encompassed by their aforementioned respective initial evaluations, in other words.  This effect includes that he took medication, could not stand or walk for long periods, could not play basketball or run as he could previously, sometimes was kept awake, and sometimes had to take off work driving trucks.

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional residuals of a cold injury to the right and left feet, residuals of a cold injury to the right foot, or residuals of a cold injury to the left foot disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of any initial evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  Total Disability Evaluation Based on Individual Unemployability

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has been granted a TDIU.  Yet the effective date was after the periods on appeal.  There is no indication during these periods that the Veteran was unemployable at all, much less as a result of his service-connected residuals of a cold injury disability or disabilities.  He indeed has reported working intermittently, albeit with some time off, during these periods.  No medical finding of unemployability was made.  As such, consideration of a TDIU as a component to this higher evaluation matter is unnecessary.


ORDER

An initial evaluation in excess of 10 percent for residuals of a cold injury to the right and left feet prior to January 12, 1998, is denied.

An initial evaluation of 20 percent for residuals of a cold injury to the right foot from January 12, 1998, to September 26, 2000, is granted, subject to the laws and regulations governing monetary awards.

An initial evaluation of 20 percent for residuals of a cold injury to the left foot from January 12, 1998, to September 26, 2000, is granted, subject to the laws and regulations governing monetary awards.


REMAND

The issues of the Veteran's entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the right foot and entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the left foot unfortunately must be remanded once more.  Although the Board sincerely regrets the further delay this will cause, adjudication cannot proceed as of yet.  This is because "a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the" directives therein.  Stegall, 11 Vet. App. at 268.

In its September 2010 remand, the Board determined that the earlier effective date issues of this matter are inextricably intertwined with his higher initial evaluation issues of this matter.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).  It therefore was noted that adjudication of the earlier effective date issues must be deferred pending completion of the development necessary to adjudicate the higher initial evaluation issues.  See Id.  (noting that the appropriate remedy where there is an issue "inextricably intertwined" with another pending issue is to defer adjudication of the "intertwined" issue until the issue pending has been adjudicated).  The development necessary for the higher evaluation issues was providing the Veteran with a SSOC.  Readjudication of "all issues in appellate status" therefore was directed.  If any benefit sought remained denied, it additionally was directed that the Veteran and his representative be provided with a SSOC and afforded an opportunity to respond.

A February 2012 SSOC was issued readjudicating the higher initial evaluation issues as well as the issue of entitlement to a separate initial evaluation for bilateral calluses (addressed in a separate decision).  Since no development other than this SSOC was required for these issues, there was no reason to continue to defer adjudication of the earlier effective date issues.  These issues "in appellate status" were ripe for readjudication at that time, in other words.  Yet the February 2012 SSOC did not address these issues.  No subsequent SSOC has been issued.  There accordingly has not been any compliance with the Board's September 2010 remand.  As such, another remand to secure such compliance is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the right foot and entitlement to an effective date earlier than September 26, 2000, for the assignment of a 30 percent evaluation for residuals of a cold injury to the left foot.  If one or both of these benefits is not granted in full, he and his representative, if any, shall be provided with a SSOC and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

2.  If appropriate, then process the aforementioned issues for return to the Board in accordance with established procedure.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
       MICHAEL A. HERMAN	WAYNE M. BRAEUER
           Veterans Law Judge                               	Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


